Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 142-155, drawn to a method for determining a measure of the concentration of analyte molecules or particles in a fluid sample, classified in G01N1/28.
II. Claims 156, drawn to a system for determining a measure of the concentration of analyte molecules or particles in a fluid sample, classified in G01N21/01.
III. Claims 157-158, drawn to an article or kit, classified in G01N15/10.
IV. Claims 159-160, drawn to a kit for at least one assay for detecting at least one analyte molecule or particle, classified in G01N21/17.
V. Claims 161, drawn to a kit for an assay for detecting at least one analyte molecule or particle, classified in G01N33/48.

Inventions I, III, IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together, and they have different designs, modes of operation, and effects for the following reasons. 
Invention I requires the following which is not required by Inventions III, IV, or V: steps of preparing a plurality of capture objects; individually isolating at least a portion of the capture objects subjected to the preparing step from each other, addressing at least a portion of the capture objects individually isolated in the isolating step and determining a measure indicative of the number or fraction of the individually isolated capture objects associated with at least one analyte molecule or particle; and determining a measure of the concentration of analyte molecules or particles in the fluid sample based on at least in part on the measure determined in step (3). 
Moreover, the following limitations of Invention III are not required by Inventions I, IV and V: a plurality of beads having an average diameter between about 0.1 micrometer and about 10 micrometers; and a substrate comprising a plurality of reaction vessels, wherein the average depth of the reaction vessels is between about 1.0 times and about 1.5 times the average diameter of the beads and the average diameter of the reactions vessels is between about 1.0 times and about 1.9 times the average diameter of the beads. 
Furthermore, the following limitations of Invention IV are not required by Inventions I, III, and V: beads having an average diameter between about 0.1 micrometer and about 10 micrometers; wherein the beads have a binding surface having affinity for the at least one type of analyte molecule or particle; and wherein a total number of the beads having a binding surface having affinity for the at least one type of analyte molecule or particle provided per assay is between about 10,000 and about 1,000,000.
Also, the following limitations of Invention V are not required by Inventions I, III, and IV: beads having an average diameter between about 0.1 micrometer and about 10 micrometers, capture components having affinity for the least one type of analyte molecule or particle, wherein the capture components are associated with or associable with the beads; binding ligands comprising beta-galactosidase; and resorufin-beta-D-galactopyranoside molecules.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus such as one that does not require a detector configured to address individual locations of an assay unit. [Examiner notes that step 2 of claim 142 can be performed without using individual locations of an assay substrate.]

Inventions II, III, IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together, and they have different designs, modes of operation, and effects for the following reasons. 
Invention II requires the following which is not required by Inventions III, IV, or V: at least one detector configured to address individual locations of an assay substrate, and at least one computer comprising a processor programmed and configured to determine: (a) from the at least one signal indicative of the presence or absence of a capture object, a measure indicative of the total number of the individual locations containing a capture object or indicative of the number of the individual locations containing a capture object not associated with an analyte molecule.
Moreover, the following limitations of Invention III are not required by Inventions I, IV and V: a plurality of beads having an average diameter between about 0.1 micrometer and about 10 micrometers; and a substrate comprising a plurality of reaction vessels, wherein the average depth of the reaction vessels is between about 1.0 times and about 1.5 times the average diameter of the beads and the average diameter of the reactions vessels is between about 1.0 times and about 1.9 times the average diameter of the beads. 
Furthermore, the following limitations of Invention IV are not required by Inventions I, III, and V: beads having an average diameter between about 0.1 micrometer and about 10 micrometers; wherein the beads have a binding surface having affinity for the at least one type of analyte molecule or particle; and wherein a total number of the beads having a binding surface having affinity for the at least one type of analyte molecule or particle provided per assay is between about 10,000 and about 1,000,000.
Also, the following limitations of Invention V are not required by Inventions I, III, and IV: beads having an average diameter between about 0.1 micrometer and about 10 micrometers, capture components having affinity for the least one type of analyte molecule or particle, wherein the capture components are associated with or associable with the beads; binding ligands comprising beta-galactosidase; and resorufin-beta-D-galactopyranoside molecules.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries for the different steps or structural elements).
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
/Ann Montgomery/Primary Examiner, Art Unit 1641